To compel respondent to make compensation to relator for his services as circuit court commissioner, in taking and reporting the evidence on a hearing of charges which had been preferred against the prosecuting attorney of Shiawasse County.
Denied January 10, 1883.
Held, .that an investigation, under Act 243, of 1879, is not a criminal proceeding in any such sense as to make the costs a charge against the county, and that the county is only liable for the costs of judicial proceedings when expressly made so by the Constitution or by statute, so when the costs are incurred, in some suit or proceeding instituted or defended for or on behalf of the county itself.